DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 01/28/2022 is acknowledged.
 	Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984)
	Regarding claim 1, Tsubota discloses “a weldment manufacturing method” (para.0001, i.e., an overlay welding method), comprising: 
 	“forming a hole on a workpiece” (para.0008, i.e., in the preparatory step of forming the bottomed recess); 
 	“feeding a filler material to the hole and putting the filler material toward a bottom of the hole” (para.0008, i.e., the filler metal is then supplied toward the bottom surface of the recess); and 
para.0008, i.e., the bottom surface of the recess to which the filler metal is supplied is irradiated with a laser beam as a heat source), wherein 
 	“a weld repairing portion filling the hole is formed by repeating the feeding and the melting” (para.0008, i.e., a build-up step of forming a build up portion reaching the build up surface while filling the bottom surface of the recess with the melted filler metal).
 	Tsubota is silent regarding forming comprising drilling a hole on a workpiece and the filler material on a bottom of the hole.
 	Chuang et al. teaches “drilling a hole on a workpiece” (abstract and fig.1, 102 and para.0011). Tsubota teaches a laser processing device for a workpiece. Chuang et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Chuang et al., by replacing Tsubota’s hole forming process with Chuang et al.’s hole forming process, to provide a low cost and reliable process for forming holes (para.0006) as taught by Chuang et al. 
 	Zdeblick et al. teaches “the filler material on a bottom of the hole” (fig.9, 48 having one end at the hole or recess). Tsubota teaches a laser processing device for a workpiece. Zdeblick et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Zdeblick et al., by modifying Tsubota’s wire position according to Zeblick et al.’s wire position on the bottom of the hole, to facilitate the electrode at the focal . 

 	
 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Benz et al. (US 6,518,543)
	Regarding claim 2, Modified Tsubota discloses “at the melting, the laser beam is caused to scan along a surface of the hole.
 	Modified Tsubota is silent regarding the laser beam scan along a circumference of an object. 
 	Benz et al. teaches “the laser beam scan along a circumference of an object” (abstract and fig.1, shows laser at dash line 23 rotate in rotational movement). Tsubota teaches a laser processing device for a workpiece. Benz et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Benz et al., by modifying Tsubota’s laser scan direction according to the Benz et al.’s scanning direction, to provide desired beam geometry and/or the beam parameters of a laser beam (abstract) as taught by Benz et al.


	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Tao (WO 2017177411)
	Regarding claim 5, Modified Tsubota discloses “at the melting, the laser beam is caused to scan at a speed” (Tsubota, para.0044, i.e., for moving supply position of the material and the irradiation position of the laser beam)
 	Modified Tsubota is silent regarding a speed between 1 m/sec and 10 m/sec inclusive.
 	Tao teaches “a speed between 1 m/sec and 10 m/sec inclusive” (on page 18, at lines 22-24, i.e., the welding laser beam … at a relatively high travel velocity … between 2m/min and 120m/min. Examiner noted that the travel velocity can be set to within the range between 1m/sec and 10m/sec). Tsubota teaches a laser processing device for a workpiece. Tao teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Tao, by adjusting Tsubota’s laser beam scanning speed according to Tao’s laser scanning speed, to provide desired laser travel velocity (on page 18 at lines 22-24) as taught by Tao.
 	
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Hamada et al. (US 2012/0325787).
Regarding claim 6, Modified Tsubota discloses “at the melting, a beam size” (Tsubota, para.0003, i.e., a laser beam). 	
 	Modified Tsubota is silent regarding the beam size having the laser beam is between 0.6 mm and 1.6 mm inclusive.
 	Hamada et al. teaches “the laser beam is between 0.6 mm and 1.6 mm inclusive” (para.0036, i.e., the radiated laser diameter was 0.4 to 3.7 mm). Tsubota teaches a laser processing device for a workpiece. Hamada et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Hamada et al., by adjusting Tsubota’s the laser beam according to Hamada et al.’s the laser beam having a diameter between 0.6 mm to 1.6 mm, to provide desired size of laser beam diameter for laser processing (para.0036) as taught by Hamada et al.
 	


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Wang et al. (US 6,646,225)
	Regarding claim 7, Modified Tsubota discloses all the features of claim limitations as set forth above except for the workpiece includes a first metallic member, a second metallic member, and a weld line that bonds the first metallic member and the second 
 	Wang et al. teaches “the workpiece includes a first metallic member, a second metallic member” (10 and 12 and abstract, i.e., overlapping galvanized steel parts), and “a weld line that bonds the first metallic member and the second metallic member” (26 pointed at the weld line that bonds the first and second metallic members), and at least a part of the weld repairing portion overlaps with the weld line” (22 pointed at the portion of the weld repairing portion overlaps the weld line). Tsubota teaches a laser processing device for a workpiece. Wang et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Wang et al., by further modifying Tsubota’s welding process according to Wang et al.’s workpieces welding process, to weld the overlapping steel workpieces. 



 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Emer et al. (US 5,837,964).
	Regarding claim 8, Modified Tsubota discloses all the features of claim limitations as set forth above except for the hole satisfies that H/d is between 5 and 20 inclusive 
 	Emer et al. teaches “the hole satisfies that H/d is between 5 and 20 inclusive and d is between 1 mm and 20 mm inclusive where H is a depth of the hole and d is a diameter of the hole” (col.2, at lines 1-8, i.e., 0.045 inch diameter hole and 0.9 inch depth. The diameter 0.045 inch which is 1.143 mm. The depth of hole is 0.9 inch which is 22.86 mm. The radio H/d which is 22.86/1.143 = 20). Tsubota teaches a laser processing device for a workpiece. Wang et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Emer et al., by further modifying Tsubota’s hole size according to Tsubota’s hole size, to provide desired size of hole for forming particular component. 



 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Miklos et al. (US 2015/0027997).
	Regarding claim 9, Modified Tsubota discloses “performing welding that fills a part of the hole on a surface side of the hole using a wire-shaped filler material” (para.0054, i.e., filler material F. para.0055, i.e., beam irradiation unit 3 irradiates the laser beam B … for melting the filler metal F).
 	Modified Tsubota is silent regarding welding is a tungsten inert gas (TIG).
para.0004, i.e., Tungsten Inert gas (TIG)).  Tsubota teaches a laser processing device for a workpiece. Wang et al. teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Miklos et al., by replacing Tsubota’s wire welding device with Miklos et al.’s TIG welding device, to achieve very high welding quality (para.0005) as taught by Miklos et al. 




 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota (JP 2013126668) in view of Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984) as applied in claim 1 above, and further in view of Peters (US 2016/0067808).
	Regarding claim 10, Modified Tsubota discloses a state of the hole of the workpiece.
 	Modified Tsubota is silent regarding detecting a state of hole of the workpiece and setting processing conditions for the feeding and the melting on the basis of the state of the hole.
 	Peters teaches detecting “a state of a geometry of the workpiece and setting processing conditions for the feeding and the melting on the basis of the state of the geometry” (para.0046, i.e., For example, if, based on the detected geometry/thickness of the joint, it is determined that additional penetration is needed the power supply 101 can increase the peak current. The detector can instruct the controller to further increase the wire feed speed to fill the joint. Alternatively, the ratio of high heat to low heat can be increased where the high heat portion has a higher wire feed speed than the low heat portion to add more filler to the weld joint. Examiner noted that the processing condition can be the wire feed speed and adjust power supply).  Tsubota teaches a laser processing device for a workpiece. Peters teaches a laser processing device for a workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsubota with Peters et al., by adding Peter’s detector and controller algorithm to Tsubota’s laser device, to instruct controller to add more filler to the weld joint (para.0046) in order to properly fill the weld joint.  
 	Regarding claim 11, Modified Tsubota discloses “the processing conditions include at least one of a size and a quantity of the filler material to be fed” (para.0046, i.e., The detector can instruct the controller to further increase the wire feed speed to fill the joint. Examiner interpreted that a size can be the length of the filler wire and the quantity can be the mass of filler material), a laser irradiation position in a depth direction, a laser irradiation pattern, and laser output power.


Allowable Subject Matter
 	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reason for Allowance
 	The subject matter of the dependent claims 3-4 could either not be found or was not suggested in the prior art of record. The prior art references of record is silent the features of claims 3-4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JIMMY CHOU/Primary Examiner, Art Unit 3761